UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7778



JOHN NORFLEET WARD, III,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-394-2)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Norfleet Ward, III, Appellant Pro Se.         Donald Eldridge
Jeffrey, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        John Norfleet Ward, III, seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the dis-

trict court’s opinion accepting the magistrate judge’s recom-

mendation and find no reversible error.        Accordingly, we deny a

certificate    of   appealability   and   dismiss   the   appeal    on   the

reasoning of the district court. Ward v. Angelone, No. CA-00-394-2

(E.D. Va., filed Aug. 29, 2001; entered Aug. 30, 2001).            Further,

while we grant Ward’s motion “to include newly discovered evidence

for review with appeal,” those materials do not alter our conclu-

sion.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               DISMISSED




                                    2